In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a *1056certificate of authorization designating Rebecca Ann Kittredge as a candidate in a primary election to be held on September 9, 2003, for the nomination of the Republican Party as its candidate for the public office of Member of the Town Council of the Town of North Castle, the appeal is from a final order of the Supreme Court, Westchester County (Smith, J.), entered August 12, 2003, which, after a hearing, granted the petition and invalidated the certificate of authorization.
Ordered that the final order is affirmed, without costs or disbursements.
Not all of the members of the Republican Committee of the Town of North Castle (hereinafter the Committee) were timely notified of the meeting at which Rebecca Ann Kittredge was endorsed as a candidate for the office of Member of the Town Council. Therefore, that meeting was held in contravention of the Committee’s rules, and under the circumstances of this case the Supreme Court properly concluded that any action taken at the meeting was invalid (see Israel v Matthews, 171 AD2d 896, 898 [1991]; Matter of Bachmann v DeFronzo, 164 AD2d 926, 929 [1990]). S. Miller, J.P., McGinity, Crane, Cozier and Rivera, JJ., concur.